Citation Nr: 0601930	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-35 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.	Entitlement to an initial evaluation, in excess of 10 
percent, for bilateral hearing loss.

2.	Entitlement to service connection for tinnitus.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

While there is some confusion in the record regarding the 
veteran's service dates, he evidently had active service 
during February and March 1949.  Records also show he served 
in the Merchant Marine in the 1940's, and was discharged from 
the United States Coast Guard in April 1946.  Further 
verification of the service dates is not needed as the dates 
do not affect the outcome in this case.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In December 2005, the veteran filed a motion for advancement 
on the docket.  Under the provisions of 38 U.S.C.A § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2005), appeals must be 
considered in docket number order, but may be advanced if 
good or sufficient cause is shown.  In January 2006, a Deputy 
Vice Chairman of the Board determined that good cause had 
been shown, and granted the veteran's motion to advance his 
appeal on the Board's docket.


FINDINGS OF FACT

1.  Giving the veteran the benefit of the doubt, the 
objective evidence of record is in equipoise as to whether 
his tinnitus is related to military service.

2. VA audiological examination in September 2000 showed 
pure tone thresholds in four frequencies from 1000 to 4000 
Hertz that averaged 46 decibels in the veteran's service-
connected left ear, with speech recognition of 92 percent, 
corresponding to Level I hearing.  Pure tone thresholds 
averaged 89 decibels in his service-connected right ear, 
with speech recognition of 34 percent, corresponding to 
Level XI hearing.

3. An April 2005 private audiological examination appeared 
to show pure tone thresholds in four frequencies from 1000 
to 4000 Hertz that averaged 50 decibels in the veteran's 
service-connected left ear and averaged 88 decibels in his 
service-connected right ear.


CONCLUSIONS OF LAW

1.	Resolving the doubt in the veteran's favor, tinnitus was 
incurred during active service.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.	The schedular criteria for an initial rating in excess 
of 10 percent for bilateral hearing loss have not been 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.85-4.87, 
Diagnostic Code (DC) 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
to the case at hand, and the requirements therein appear to 
have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records of 
treatment reported by the veteran and has afforded him two 
comprehensive VA examinations addressing his claimed 
disorders.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that, by way of June 2001 and 
January 2004 letters to the veteran, the RO met VA's duty to 
notify him of the evidence necessary to substantiate his 
claims.  By these letters, the RO also notified the veteran 
of exactly which portion of that evidence was to be provided 
by him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Here, the noted June 2001 and January 2004 "duty to assist" 
letters were issued prior to the appealed May 2002 and 
September 2004 rating decisions, respectively.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  All 
VA notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield v. Nicholson, supra.  Accordingly, the Board finds 
that no prejudice to the veteran will result from an 
adjudication of his claims in this Board decision.  Rather, 
remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.	Factual Background

There appears to be some confusion in the record as to the 
veteran's dates of service and his service number.  
Consequently, the National Personnel Records Center (NPRC) 
was unable to provide the RO with the veteran's service 
medical records.

Post service, in a January 1979 signed statement, A.A.S., 
M.D., said that in 1976 the veteran was initially treated for 
mixed-typed hearing loss in the right ear due to stapes 
fixation (otosclerosis) with secondary cochlea degeneration, 
and a partial neurosensory hearing loss in the left ear.  A 
right stapedectomy was performed in March 1977, after which 
there was some increased hearing in the lower frequencies, 
and some deterioration in the upper frequencies.  It was 
noted that, since surgery, the veteran was disturbed by 
tinnitus that apparently was worse during periods of tension 
and fatigue.

In a June 2000 signed statement, Dr. A.A.S. opined that the 
veteran's history of exposure to cannon fire in service as a 
sailor in the Merchant Marines (without ear protectors) was a 
factor in producing and accelerating his hearing loss.  Dr. 
A.A.S. said he last treated the veteran in March 1979.

In September 2000, the veteran, who was 72 years old, 
underwent VA ear, nose and throat (ENT) examination.  
According to the examination report, the veteran complained 
hearing loss, right ear greater than left ear, and tinnitus, 
in his right ear, greater than in his left ear.  He had a 
history of gunnery noise exposure in service and stapes 
surgery in his right ear in 1976.  The veteran used only a 
left ear hearing aid because of the degree of hearing loss in 
the right ear.  Upon clinical examination, the diagnosis was 
hearing loss and tinnitus.

Also in September 2000, the veteran underwent VA audiology 
examination.  According to the examination report, the 
veteran gave a forty to fifty-ear history of decreased 
bilateral hearing acuity.  He said he underwent stapes 
surgery on the right ear in 1971, and had constant tinnitus 
in the right ear since the surgery.  He did not have tinnitus 
in the left ear.  The veteran denied vertigo, a family 
history of hearing loss, and head trauma.  He had a history 
of exposure to acoustic trauma in service and currently wore 
a right ear hearing aid that he purchased privately.  
Audiogram 


findings, in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
75
100
85
95
LEFT
       
N/A
        
35
45
50
55

The veteran had a pure tone average of 46 decibels in his 
left ear and 89 decibels in his right ear.  Speech 
recognition scores on the Maryland CNC Word List were 34 
percent for the right ear and 92 percent in the left ear.  
Diagnoses included severe to profound mixed hearing loss in 
the right ear and mild to moderate sensorineural hearing loss 
in the left ear.

In a June 2001 and numerous other written statements in 
support of his claims, the veteran maintained that his 
hearing loss and tinnitus was due to a lack of ear protection 
while he was involved in gunnery practice aboard the USS 
NAMAKAGON in early (March) 1949.  In July 2002, he submitted 
photographs of himself aboard that ship.

In a September 2004 rating decision, the RO granted service 
connection for bilateral hearing loss, and awarded the 10 
percent disability evaluation from which the veteran 
appealed.  In reaching its decision, the RO noted that 
Department of the Navy letters addressed to the veteran were 
accepted as evidence as his active duty service from February 
to March 1949, that the veteran claimed acoustic trauma as a 
gun crew member, and that he submitted photographs in support 
of his claims.

In his October 2004 substantive appeal the veteran stated 
that he always had tinnitus in "both" ears, not just in his 
right ear.  In an October 2004 written statement, the veteran 
reiterated that he had bilateral tinnitus and was on active 
duty aboard the USS NAMAKAGON from January to June or July 
1949.  As to his tinnitus, he indicated that after exposure 
to acoustic trauma during gunnery practice, he "immediately 
experienced terrible ringing in both ears" and that he 
really did not know how long it lasted.  In a November 2004 
written statement, the veteran said a series of at least six 
explosions went off while he was at the rear of the 3-inch 
cannon and without ear protection.

An April 2005 private audiogram record reflects findings, in 
pure tone thresholds, in decibels, that appear to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

80
88
88
95
LEFT
        
        
40
50
50
60

The veteran had a pure tone average of 50 decibels in his 
left ear and 88 decibels in his right ear.  Speech 
recognition scores were not provided.

III.	Legal Analysis

A.	Service Connection for Tinnitus

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

The Board is mindful that, in a case such as this, where 
service medical records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).).

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The veteran contends that service connection is warranted for 
tinnitus.  Dr. A.A.S.'s 1979 statement describes the 
veteran's complaint of tinnitus since the 1977 right 
stapedectomy; although, in June 2000, Dr. A.A.S. found the 
veteran's accelerating hearing loss consistent with his 
account of exposure to acoustic trauma in service without ear 
protection.  In written statements in support of his claim, 
the veteran vigorously argued that he experienced bilateral 
tinnitus immediately after exposure to acoustic trauma from 
gun explosions in service.

Giving the veteran the benefit of the doubt, in the Board's 
opinion, the evidence is at least in equipoise as to whether 
the veteran's tinnitus had its origins during his active 
military service.  

Accordingly, the Board finds that the veteran has established 
the existence of in-service acoustic trauma consistent with 
the conditions at that time during service.  Resolving the 
benefit of the doubt in the veteran's favor, and without 
ascribing error to the action by the RO, the Board concludes 
that service connection is established for tinnitus.  38 
U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

B.	Increased Initial Rating for Bilateral Hearing Loss

Disability ratings are based on the average impairment of 
earning capacity resulting from each disability.  The 
percentage ratings for each diagnostic code, as set forth in 
the VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4 (2005), represent the average impairment of 
earning capacity resulting from disability.  

The Board notes that the September 2004 rating decision 
granted service connection and the currently assigned 10 
percent disability evaluation.  In October 2004, the RO 
received the veteran's notice of disagreement with the 
disability evaluation awarded to his service-connected 
bilateral hearing loss.  The Court of Appeals for Veterans 
Claims has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The veteran's written statements regarding the effect that 
his service-connected bilateral hearing loss has had on his 
life have been duly noted by the Board.  In evaluating 
service-connected hearing impairment, however, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85- 4.87 (2004)).  The veteran's current claim for 
service connection for his bilateral hearing loss was 
received at the RO in May 2000, so the new regulations are 
for application.

The Board further observes that summary information 
accompanying the regulatory changes to the rating criteria 
for evaluating audiologic disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment", the regulatory changes do not constitute 
liberalizing provisions.  38 C.F.R. § 4.86.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  The 
evidence of record indicates that the veteran's bilateral 
hearing loss pattern does fit the requirements of an unusual 
pattern of hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent disabling, based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry testing in the frequencies 1000, 2000, 3000, and 
4000 Hertz per second.  The Rating Schedule establishes 
eleven different auditory acuity levels, designated from 
Level I for essentially normal auditory acuity to Level XI 
for profound deafness.  38 C.F.R. §§ 4.85, 4.87, DC 6100.  

The results of the  September 2000 VA examination indicate 
that there was an average pure tone threshold in the 
veteran's right ear of 89 decibels with speech recognition of 
34 percent, and an average of 46 decibels with speech 
recognition of 92 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level XI and his left ear hearing acuity was at Level I, thus 
corresponding to the 10 percent disability evaluation that is 
currently assigned.

Evaluating the veteran's test scores based upon Table VIa 
under the exceptional patterns of hearing impairment reflects 
that the veteran's right ear hearing acuity was at Level VIII 
and his left ear hearing acuity was at Level II, thus 
corresponding to the disability evaluation that is currently 
assigned.

The results of the April 2005 private audiogram examination 
indicate that there was an average pure tone threshold in the 
veteran's right ear of 88 decibels and an average of 50 
decibels in the left ear.  These findings are entirely 
consistent with the VA audiogram findings and, thus, 
essentially correspond to the 10 percent disability 
evaluation that is currently assigned.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule, however, provides the 
criteria for rating hearing loss.  Applying the veteran's 
recent audiometric results to Table VI, VIa, and VII of 38 
C.F.R. § 4.85 results in a 10 percent rating for the service-
connected bilateral hearing loss.  We appreciate the 
veteran's concern that he is unable to hear high pitched 
sounds, such as telephone conversation, or softly spoken 
conversation, including when there is background noise, but 
no specific compensation is provided based upon such 
inability.  Our sympathy is with the veteran, and we trust 
that he will continue to utilize his hearing aid to 
ameliorate his hearing difficulty.  

The Board also notes the veteran's contentions in his April 
2005 substantive appeal, to the effect that the New York 
State Workman's Compensation Board rated his hearing loss as 
16.5 percent in his left ear and 99 percent in his right ear, 
equating to a higher disability rating than that awarded by 
VA.  However, as set forth in detail above, VA uses its own 
schedule for rating hearing loss and is not bound by the 
standards set by the New York State Workman's Compensation 
Board.

Further, the Board has carefully reviewed the entire record 
in this case, and does not find the evidence to be so evenly 
balanced that there is reasonable doubt as to any material 
issue regarding the matter of an increased (compensable) 
initial rating for the service-connected bilateral hearing 
loss.  The preponderance of the objective medical evidence is 
clearly against the claim.  38 U.S.C.A. § 5107(b).

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  In this respect, there was been no 
evidence submitted to show that the bilateral hearing loss 
disability, alone, has caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
bilateral hearing loss, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

Service connection for tinnitus is granted.

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


